Citation Nr: 1016043	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for residuals of colorectal 
cancer (claimed as a stomach disorder), to include as due to 
Agent Orange exposure or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision 
that, in pertinent part, denied service connection for a 
stomach disorder, to include as due to Agent Orange exposure.  
A September 2005 RO decision (issued in a statement of the 
case), in pertinent part, denied service connection for a 
residuals of colorectal cancer (claimed as a stomach 
disorder), to include as due to Agent Orange exposure or 
asbestos exposure.  

In October 2008, the Board, in pertinent part, remanded the 
issue of entitlement to service connection for residuals of 
colorectal cancer (claimed as a stomach disorder), to include 
as due to Agent Orange exposure or asbestos exposure, for 
further development.  

In October 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained 
in December 2009.  In January 2010, the Board requested 
further clarification of, and an addendum to, the December 
2009 VHA opinion.  An addendum to the VHA opinion was 
obtained in February 2010.  In March 2010, the Veteran and 
his representative were provided with a copy of the VHA 
opinion and the February 2010 addendum.  In April 2010, the 
Veteran and his representative submitted additional argument 
as to his claim.  


FINDINGS OF FACT

The Veteran's residuals of colorectal cancer (claimed as a 
stomach disorder) were not present during service or for many 
years thereafter, and were not caused by any incident of 
service including Agent Orange exposure or asbestos exposure.  




CONCLUSION OF LAW

Residuals of colorectal cancer (claimed as a stomach 
disorder) were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2004, a rating 
decision in January 2005, correspondence in February 2005, a 
rating decision in May 2005, a statement of the case in 
September 2005, and a supplemental statement of the case in 
January 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination and a VHA opinion, 
with addendum, in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends essentially, that he has residuals of 
colorectal cancer and stomach problems (gastrointestinal 
problems) that are related to service, to include as due to 
Agent Orange exposure or asbestos exposure.  He specifically 
alleges that he was exposed to Agent Orange in Vietnam and 
that he was exposed to asbestos as an automobile repairman 
during his period of service.  

As noted above, the Veteran had active service from September 
1967 to September 1970.  His service personnel records 
indicate that he was awarded decorations indicating Vietnam 
service, and, therefore, Agent Orange exposure is conceded.  
The Veteran's occupational specialty was listed as an 
automobile repairman.  Given the Veteran's occupational 
specialty, the Board will address the Veteran's claim, for 
the limited purposes of this decision, as though he may have 
had some asbestos exposure at that time.  Even assuming the 
Veteran definitively was exposed to asbestos in service, mere 
exposure to a potentially harmful agent alone is not all that 
is needed for eligibility for VA disability benefits.  

The medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of colorectal cancer or 
any stomach or gastrointestinal problems.  

The first post-service evidence of record of any possible 
diagnosed colorectal cancer is in June 2005, and the first 
post-service evidence of record of any possible stomach or 
gastrointestinal problems is in September 2005, both decades 
after the Veteran's separation from service.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

A June 2005 statement from C.W. Richards, D.O, indicated that 
the Veteran was a patient of his who was service-connected 
for asbestosis.  Dr. Richards stated that the Veteran was 
diagnosed a few years earlier with colorectal cancer and that 
he was cured.  It was noted that the Veteran underwent a 
colon resection and did very well.  Dr. Richards remarked 
that, "as you know, [the] common diseases associated with 
asbestos include cancers of the gastrointestinal tract."  
Dr. Richards commented that he "would like to make the 
statement that [the Veteran] [had] had colorectal cancer, and 
he [had] had exposure to asbestos during his service 
connection, which could have been aggravated by [that] 
exposure."  

A September 2005 treatment report from Dr. Richards indicated 
that the Veteran had a past medical history that included a 
history of colon cancer, a history of diverticulitis, and 
gastroesophageal reflux disease.  It was specifically noted 
that the Veteran had a colon resection in 2000 and that he 
had diverticulitis in 1998.  Dr. Richards reported that the 
Veteran had normal bowel movements and that he had a lot of 
benign polyps removed, four in total, the previous May.  The 
assessment included colon cancer, stable.  It was noted that 
the Veteran just had a scope performed and that he had one 
done every three to four years.  

A December 2008 statement from Dr. Richards noted that he was 
currently treating the Veteran for esophageal reflux and for 
preventive care for colon cancer.  

A January 2009 VA gastrointestinal examination report noted 
that the Veteran's claims file was reviewed.  The Veteran 
reported that his colon cancer was found by a colonoscopy.  
He stated that the colon cancer was removed at a private 
facility in 2000 along with sixteen inches of his bowel.  He 
indicated that subsequent to the surgery, he was readmitted 
due to peritonitis, and that another procedure to drain pus 
was performed.  The Veteran reported that he was given 
antibiotics for ten days in the hospital and that such 
disorder finally cleared.  He related that he had to a have a 
bowel movement daily, or he would become constipated.  He 
noted that he would be uncomfortable unless he treated 
himself.  The Veteran stated that he was taking a lot of 
fiber and that he also suffered from a lot of gas.  He 
indicated that he had an episode of abdominal pain when he 
was in Vietnam and that he spent time at the hospital at Cam 
Ranh Bay.  He reported that he had no major symptoms until 
his postoperative state following the cancer surgery.  The 
Veteran stated that he worked as a prison guard until his 
retirement in 2002.  He indicated that he retired due to 
eligibility and also because he was having severe problems 
with irregularity of his bowels.  

The diagnosis was functional bowel syndrome after a partial 
colonic resection.  The examiner commented that the Veteran's 
functional bowel syndrome "[was] not caused by or a result 
of in-service illness, injury or event."  The examiner 
indicated there was "no relationship of the cancer or the 
surgery to [the Veteran's] military service."  The examiner 
stated that there was a likely relationship between the 
surgery and the Veteran's functional disorder.  The examiner 
remarked that the functional disorder of the Veteran's colon 
was enhanced by overuse of laxatives and enemas.  The 
examiner stated that there was no evidence of asbestosis in 
the medical record.  

A September 2009 statement from Dr. Richards noted that the 
Veteran underwent a colon resection and that he did very 
well.  Dr. Richards indicated that he believed there was a 50 
percent chance that the Veteran's colon cancer "was a result 
of him serving in the war."  

A November 2009 statement from Dr. Richards reported that he 
had been the Veteran's family physician since October 1999.  
Dr. Richards stated that the Veteran was found to have colon 
cancer and that his family history revealed no history of 
colon cancer.  Dr. Richards indicated that the Veteran served 
in Vietnam from 1967 to 1970 and that he was a brake man 
where he routinely worked on and fixed brake shoes/pads that 
contained asbestos on a daily basis.  It was noted that the 
Veteran was also exposed to Agent Orange in 1968 and 1969 
when he was in Vietnam.  Dr. Richards stated that, clearly, 
such history would connect the Veteran "to asbestosis and it 
[had] been shown by the military that asbestos fibers could 
cause cancer of the gastrointestinal tract."  Dr. Richard's 
commented that [the Veteran] [had] a diagnosed colon cancer 
and [he was] 50 percent sure that [the] colon cancer was the 
result of him serving in the war and being exposed to 
asbestos when he worked on the brakes of military vehicles."  

A December 2009 VHA opinion was provided by a 
gastroenterologist.  The physician noted that he reviewed 
entire medical record provided by the Board.  The physician 
indicated that at the examination for the Veteran's 
enlistment in June 1967, he reported that he was in good 
health, but that he had a history of jaundice and hepatitis a 
year and half earlier.  The physician stated that the 
jaundice (attributed to hepatitis) was noted to be completely 
resolved and no stomach problems were reported.  The 
physician indicated that at the separation examination in 
July 1970, the Veteran reported that he was in good health 
and that no abdominal symptoms were noted.  

The physician reported that in 2000, the Veteran underwent a 
subtotal colectomy for cancer of the colon after it was 
diagnosed by a colonoscopy.  The physician remarked that the 
subtotal colectomy was complicated by peritonitis and the 
need for readmission for antibiotics.  The physician stated 
that following the Veteran's recovery from the operation, he 
returned to work, but reported that he had troubling symptoms 
of alternating constipation and diarrhea.  It was noted that 
the Veteran's constipation was severe enough to require fiber 
supplements and laxatives and that it resulted in diarrheal 
stools that required frequent trips to the bathroom, which 
was a difficult problem at his work.  

The physician stated that the record indicated that the 
Veteran had gastroesophageal reflux and a history of colonic 
diverticulitis.  The physician commented that "there [was] 
no evidence that [the Veteran's] colorectal cancer and 
symptoms of alternating constipation and diarrhea [were] due 
to an aspect of his period of service including possible in-
service exposure to Agent Orange or asbestos."  The 
physician also remarked that the accuracy of Dr. Richards' 
comments in 2005 and 2009 were questionable.  The physician 
indicated that "there [was] no evidence of asbestosis or 
that an exposure to asbestos would have 'aggravated' [the 
Veteran's] colorectal cancer or its response to surgical 
treatment."  

In a February 2010 addendum to the December 2009 VHA opinion, 
the physician commented that the Veteran's "history of 
gastroesophageal reflux and a history of chronic 
diverticulosis would not be as likely or not related to any 
aspect of his period of service including any possible in-
service exposure to Agent Orange or asbestos."  The 
physician indicated that "gastroesophageal reflux and 
diverticulosis [were] extremely common medical disorders that 
[appeared] in the normal adult population and would not be 
related or aggravated by any aspect of [the Veteran's] period 
of service."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that Dr. Richards submitted several 
statements in support of the Veteran's claim.  In a June 2005 
statement, Dr Richards indicated that the Veteran was a 
patient of his who was service-connected for asbestosis.  Dr. 
Richards stated that the Veteran was diagnosed a few years 
earlier with colorectal cancer and that he was cured.  It was 
noted that the Veteran underwent a colon resection and did 
very well.  Dr. Richards remarked that, "as you know, [the] 
common diseases associated with asbestos include cancers of 
the gastrointestinal tract."  Dr. Richards commented that he 
"would like to make the statement that [the Veteran] [had] 
had colorectal cancer, and he [had] had exposure to asbestos 
during his service connection, which could have been 
aggravated by [that] exposure."  

The Board notes that there is no indication that Dr. Richards 
reviewed the Veteran's entire claims file in rendering his 
opinion.  Additionally, the Board notes that the Veteran is 
not service-connected for asbestosis.  Although an examiner 
can render a current diagnosis based on his examination of a 
claimant, without a thorough review of the record, his 
opinion regarding etiology if based on facts reported by the 
claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  
Further, Dr. Richards' opinion was essentially speculative in 
that he stated that the Veteran's colorectal cancer could 
have been aggravated by exposure to asbestos.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or any such 
relationship).  Given these circumstances, Dr. Richards' June 
2005 opinion has little probative value in this matter.  

In another September 2009 statement, Dr. Richards noted that 
the Veteran underwent a colon resection and that he did very 
well.  Dr. Richards indicated that he believed there was a 50 
percent chance that the Veteran's colon cancer "was a result 
of him serving in the war."  Additionally, in a November 
2009 statement, Dr. Richards indicated that the Veteran 
served in Vietnam from 1967 to 1970 and that he was a brake 
man where he routinely worked on and fixed brake shoes/pads 
that contained asbestos on a daily basis.  It was noted that 
the Veteran was also exposed to Agent Orange in 1968 and 1969 
when he was in Vietnam.  Dr. Richards stated that, clearly, 
such history would connect the Veteran "to asbestosis and it 
[had] been shown by the military that asbestos fibers could 
cause cancer of the gastrointestinal tract."  Dr. Richard's 
commented that [the Veteran] [had] a diagnosed colon cancer 
and [he was] 50 percent sure that [the] colon cancer was the 
result of him serving in the war and being exposed to 
asbestos when he worked on the brakes of military vehicles."  
The Board observes that there is no indication that Dr. 
Richards reviewed the Veteran's claims file in providing the 
September 2009 and November 2009 opinions noted above.  Given 
these circumstances, the Board finds that the September 2009 
and November 2009 opinions from Dr. Richards also have little 
probative value in this matter.  See Swann, supra.  

Conversely, the Board observes that a January 2009 VA 
gastrointestinal examination report noted that the Veteran's 
claims file was reviewed.  The diagnosis was functional bowel 
syndrome after a partial colonic resection.  The examiner 
commented that the Veteran's functional bowel syndrome 
"[was] not caused by or a result of in-service illness, 
injury or event."  The examiner indicated there was "no 
relationship of the cancer or the surgery to [the Veteran's] 
military service."  The examiner stated that there was a 
likely relationship between the surgery and the Veteran's 
functional disorder.  The examiner remarked that the 
functional disorder of the Veteran's colon was enhanced by 
overuse of laxatives and enemas.  The examiner stated that 
there was no evidence of asbestosis in the medical record.  
The Board notes that there are some problems with the 
opinions provided by the VA examiner.  For example, the 
examiner did not address whether the Veteran's functional 
bowel syndrome after a partial colon resection was caused by 
exposure to Agent Orange.  Additionally, although the 
examiner stated that there was no evidence of asbestosis, he 
did not specifically address whether the Veteran's functional 
bowel syndrome after a partial colonic resection was caused 
by exposure to asbestos.  The Board observes, however, that 
the VA examiner did review the Veteran's claims file in 
providing his opinions that Veteran's functional bowel 
syndrome was not caused by or a result of in-service illness, 
injury or event, and that there was no relationship of the 
cancer or the surgery to the Veteran's military service.  
Consequently, to this limited extent, the VA examiner's 
opinions are probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  

Further, the Board notes that the December 2009 VHA opinion 
was provided by a gastroenterologist who reviewed the 
Veteran's entire medical record.  The physician also 
discussed the Veteran's medical history, including his 
service treatment records, in some detail.  The physician 
commented that "there [was] no evidence that [the Veteran's] 
colorectal cancer and symptoms of alternating constipation 
and diarrhea [were] due to an aspect of his period of service 
including possible in-service exposure to Agent Orange or 
asbestos."  The physician also remarked that the accuracy of 
Dr. Richards' comments in 2005 and 2009 was questionable.  
The physician indicated that "there [was] no evidence of 
asbestosis or that an exposure to asbestos would have 
'aggravated' [the Veteran's] colorectal cancer or its 
response to surgical treatment."  

The Board also notes that in a February 2010 addendum to the 
December 2009 VHA opinion, the physician remarked that the 
Veteran's "history of gastroesophageal reflux and a history 
of chronic diverticulosis would not be as likely or not 
related to any aspect of his period of service including any 
possible in-service exposure to Agent Orange or asbestos."  
The physician indicated that "gastroesophageal reflux and 
diverticulosis [were] extremely common medical disorders that 
[appeared] in the normal adult population and would not be 
related or aggravated by any aspect of [the Veteran's] period 
of service."  As the physician reviewed the Veteran's entire 
medical record, discussed his medical history in some detail, 
discussed the opinions from Dr. Richards, and provided a 
rationale for his opinions, the Board finds that the October 
2008 VHA opinions, to include the opinions expressed in the 
February 2010 addendum, are the most probative in this 
matter.  See Wensch, supra.  

The Board notes that there is no probative medical evidence 
indicating that the Veteran's residuals of colorectal cancer 
(claimed as a stomach disorder), to include any currently 
diagnosed gastrointestinal problems (such as gastroesophageal 
reflux and diverticulosis), are specifically related to 
asbestos exposure.  

Additionally, although exposure to Agent Orange is conceded 
due to the Veteran's service in Vietnam, his residuals of 
colorectal cancer (claimed as a stomach disorder), to include 
any currently gastrointestinal problems (such as any 
gastroesophageal reflux and diverticulosis), are not among 
the diseases listed as presumptively associated with Agent 
Orange exposure.  Thus, the Veteran is not entitled to 
service connection on a presumptive basis due to Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  The Veteran may, 
nonetheless, establish service connection if the evidence 
shows that residuals of colorectal cancer (claimed as a 
stomach disorder) were, in fact, caused by exposure to Agent 
Orange or some other incident of service.  See Combee v. 
Brown, F.3d at 1039 (Fed. Cir. 1994).  

The Board observes that the most probative medical records do 
not suggest that the Veteran's residuals of colorectal cancer 
(claimed as a stomach disorder) are related to his period of 
service.  In fact, the probative medical evidence provides 
negative evidence against such a finding.  The probative 
medical evidence indicates that the Veteran's present 
residuals of colorectal cancer (claimed as a stomach 
disorder), to include any currently diagnosed 
gastrointestinal problems (such as any gastroesophageal 
reflux and diverticulosis), began many years after service, 
without relationship to any aspect of service, including any 
Agent Orange exposure or asbestos exposure during service.  

The Veteran has alleged in statements that he has residuals 
of colorectal cancer (claimed as a stomach disorder) that are 
related to some aspect of his period of service, to include 
exposure to Agent Orange.  As a lay person, however, the 
Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's residuals of colorectal cancer (claimed as 
a stomach disorder) began many years after service and were 
not caused by any aspect of service, including any Agent 
Orange exposure and asbestos exposure.  The Board concludes 
that the Veteran's residuals of colorectal cancer (claimed as 
a stomach disorder) were neither incurred in nor aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  



ORDER

Service connection for residuals of colorectal cancer 
(claimed as a stomach disorder), to include as due to Agent 
Orange exposure or asbestos exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


